DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hyun (U.S. Patent Application Publication no. US2005/0178869 A1).

With respect to claim 1, Hyun discloses a fishing reel having a movable inertia brake, the fishing reel comprising: a spool 1 axially mounted on a reel body to be rotatable, wherein the spool includes a body allowing a fishing line to be wound on an outer surface thereof and a hub 1a connected to an inner portion of the body, with a shaft 1b being coupled to the hub while extending through the hub; braking magnets 2a provided outside of an outer portion of one side of the spool; a spool cam 10 fitted to the hub to rotate together with the spool, and having a pressing portion 12 protruding in one direction such that lowest points and highest points are circumferentially connected on an incline (inclined surface 13); and a spool plate 30 fitted and coupled (via 20) to one end of the shaft to be movable (see movement of plate 30 in figures 3 and 4) back and forth in a longitudinal direction of the shaft in an open area in one side of the body, wherein the spool plate includes a brake pad (portion of plate 30 facing magnets 2a) decelerating a rotation speed of the spool in response to attractive force of the braking magnets being applied thereto and a pressed portion 21, 22 coupled to the other side of the brake pad to protrude in the other direction to be in contact with the pressing portion, wherein, when a rotation of the spool is accelerated to a predetermined speed or higher, the pressed portion located at the lowest points of the pressing portion is moved upwards on the pressing portion toward the highest points of the pressing portion in response to an action of inertia, so that a distance between the braking magnets and the brake pad is reduced in response to the spool plate moving in a direction of one side, so that a braking force to the rotation of the spool is generated and increased (para. [0021]).

With respect to claim 2, Hyun discloses the fishing reel according to claim 1, further comprising an elastic member 40 pressing the spool plate in a direction of the other side to move away from the braking magnets, wherein, when the rotation of the spool is decelerated to a predetermined speed or lower, an elastic force of the elastic member exceeds the inertia, and the pressed portion is moved downwards on the pressing portion toward the lowest points of the pressing portion, so that the distance between the braking magnets and the brake pad is increased in response to the spool plate moving in a direction of the other side, so that the braking force to the rotation of the spool is reduced and removed (para. [0022]).

Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3 is allowable over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of elements set forth including the pressing portion comprises a dual cam including a first cam portion and a second cam portion, the first cam portion extending from the lowest point in one side toward the highest point located in the other side opposite to the lowest point to be upwardly inclined in both directions, and the second cam portion having a different diameter from the first cam portion, being arranged concentrically with the first cam portion, and extending from the lowest point in the other side toward the highest point to be upwardly inclined in both directions, so as to be symmetrical to the first cam portion, and the pressed portion comprises a dual cam including a third cam portion and a fourth cam portion, the third cam portion having a shape corresponding to the first cam portion and configured to be in contact with a leading end of the first cam portion, and the fourth cam portion having a shape corresponding to the second cam portion and configured to be in contact with a leading end of the second cam portion.

Claim 4 is allowable over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of elements set forth including the pressing portion comprises a dual cam including two or more fifth cam portions and two or more sixth cam portions, the fifth cam portions extending from the lowest point in one side toward the highest point in the other side to be upwardly inclined in one direction, and being spaced apart from each other a predetermined distance in a circumferential direction, and the sixth cam portions having a different diameter from the fifth cam portions, being arranged concentrically with the fifth cam portions, extending from the lowest point in one side toward the highest point in the other side to be upwardly inclined in the other direction, and being spaced apart from each other a predetermined distance in a circumferential direction, the pressed portion comprises a dual cam including two or more seventh cam portions and eighth cam portions, the seventh cam portions having a shape corresponding to the fifth cam portions and being configured to be in surface contact with leading ends of the fifth cam portions, and the eighth cam portions having a shape corresponding to the sixth cam portions and being configured to be in contact with leading ends of the sixth cam portions, the movable cam has a first guide hole and a second guide hole provided in a circumferential direction between the adjacent seventh cam portions and between the adjacent eighth cam portions, and the spool plate further includes a locking lever situated between and coupled to the brake pad and the movable cam to be rotatable circumferentially in both directions, the locking lever including a first stopper and a second stopper protruding from the other side to extend through guide holes to be fitted between the fifth cam portions and between the sixth cam portions, wherein, when the locking lever is rotated in a direction, one of the stoppers is caught by one end of the fifth cam portions or the other end of the sixth cam portions to restrict a direction of rotation of the spool cam to a single direction.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The various cited prior art teaches movable magnet brakes, centrifugal brakes and combinations thereof. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL M MARCELO whose telephone number is (571)272-6949.  The examiner can normally be reached on M-F 6:00 am-3:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EMMANUEL M MARCELO/
Primary Examiner
Art Unit 3654



/emm/